EX-10.3- Miller Retirement Agreement

Retirement Agreement

This Retirement Agreement (“Agreement”) is made effective as of April 10, 2019,
by and between StoneMor GP LLC (the “Company”), the general partner of StoneMor
Partners L.P. (the “Partnership”), and Mark L. Miller (“you”):

WHEREAS, you are currently employed as Chief Financial Officer and Senior Vice
President of the Company pursuant to an Employment Agreement with an effective
date of May 16, 2017 (the “Employment Agreement”); and

WHEREAS, you have advised the Company that you intend to retire as Chief
Financial Officer and Senior Vice President effective on April 14, 2019 and from
your employment with the Company as a Financial Advisor effective May 31, 2019
(the “Retirement Date”);

WHEREAS, in consideration for your service to the Company and for your execution
and non-revocation of the General Release and Waiver of Claims in the form of
Exhibit A attached hereto (the “Release”), the Company desires to provide to you
certain retirement benefits as set forth in this Agreement;  

NOW, THEREFORE, in consideration of the mutual covenants set forth below, the
parties agree as follows:

1.General Terms of Retirement.

(a)Your last date of service to the Company as Chief Financial Officer and
Senior Vice President will be April 14, 2019.

(b)Effective April 15, 2019, you will be employed by the Company as a Financial
Advisor, in which capacity you will provide such services as are requested by
the Company’s President and Chief Executive Officer and/or your successor as
Chief Financial Officer to assist in and support the Company’s transition to
your successor.  Your last date of employment with the Company will be the
Retirement Date.  You will be paid your Base Salary through the Retirement Date.

(c)You will be reimbursed for any business expenses for which you are entitled
to be reimbursed pursuant to Section 5 of the Employment Agreement, but for
which you have not yet been reimbursed.

(d)You will be paid for any accrued but unused vacation as of the Retirement
Date.

(e)Notwithstanding the provisions of Section 3(b)(iii) of the Employment
Agreement, you agree that you will be paid your Bonus for Fiscal Year 2018 in
the gross amount of Seventy-Five Thousand Dollars ($75,000.00), less applicable
tax withholdings (the “FY 2018 Bonus”).  The FY 2018 Bonus will be paid in four
(4) equal installments of Eighteen Thousand Seven Hundred Fifty Dollars
($18,750.00), less applicable tax withholdings, on the Company’s next four (4)
regularly scheduled payroll dates following April 15, 2019.

 

--------------------------------------------------------------------------------

 

 

(f)You will be eligible for any vested accrued benefits under the Company’s
employee benefit plans and programs in accordance with the terms of such plans
and programs, as accrued through the Retirement Date.

(g)You will be eligible for vested but unissued equity in the Company or the
Partnership.  The parties agree that all unvested equity you hold in the Company
or the Partnership as of the Retirement Date will be forfeited.

2.Retirement Benefits.  If you execute and deliver the Release to the Company on
the Retirement Date, and do not revoke the Release in accordance with its terms,
the Company will provide you with: (a) payment of your Base Salary for a period
of eleven (11) months following the Retirement Date, to be paid in equal
installments in accordance with the normal payroll practices of the Company over
a period of eleven (11) months, commencing on the Company’s first regularly
scheduled payroll date that is at least ten (10) days following the expiration
of the seven (7) day revocation period set forth in the Release (with the first
payment to include all installments that would have been paid had such
installments commenced immediately following the Retirement Date, if any); and
(b) payment of a pro-rata Bonus for Fiscal Year 2019, if any, determined by the
Company and subject to the restrictions as set forth in Section 3(b)(i) of the
Employment Agreement, which shall be paid at the same time that annual incentive
cash bonuses are paid to other executives of the Company (collectively, the
“Retirement Benefits”).  You acknowledge and agree that you cannot execute the
Release prior to the Retirement Date, and any such execution prior to the
Retirement Date shall not be effective and shall be null and void.

 

3.Post-Employment Restrictions.  You remain legally bound by, and must comply
with the terms, conditions and restrictions of the return of property,
confidentiality, non-competition, non-solicitation, intellectual property,
arbitration and other post-employment provisions set forth in Sections 7 through
12 of the Employment Agreement, which survive the cessation of your employment
and the termination of your Employment Agreement, and are hereby incorporated by
reference.

4.Governing Law; Severability.  This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to conflict of law provisions.  If any provision of this
Agreement or application thereof is adjudicated to be invalid or unenforceable
by a court of competent jurisdiction, such invalidity or unenforceability shall
not affect any other provision or application of this Agreement which can be
given effect without the invalid or unenforceable provision or application.

5.Entire Agreement.  This Agreement constitutes the entire agreement between the
parties regarding the matters contained herein and supersedes any and all prior
representations, agreements, written or oral, expressed or implied; except for
Sections 7 through 12 of your Employment Agreement, which survive the cessation
of your employment and termination of your Employment Agreement, and are
incorporated herein by reference.  This Agreement may not be modified or amended
other than by an agreement in writing signed by both parties.  This Agreement
shall be binding upon and be for the benefit of the parties as well as your
heirs and the Company’s successors and assigns.  

2

--------------------------------------------------------------------------------

 

 

 

6.Acknowledgment.  You acknowledge and agree that, subsequent to the Retirement
Date, you shall not be eligible for any payments from the Company or
Company-paid benefits, except as expressly set forth in this Agreement.

 

7.Tax Matters.  To the extent that payments under this Agreement constitute
nonqualified deferred compensation subject to Section 409A of the Code, the
payments are intended to comply with Section 409A of the Code and any
ambiguities in this Agreement shall be interpreted so as to comply.  If you are
a “specified employee” within the meaning of Code Section 409A(a)(2)(B)(i) at
the time of your separation from service, any nonqualified deferred compensation
subject to Section 409A that would otherwise have been payable under this
Agreement as a result of, and within the first six (6) months following, your
separation from service, will become payable six (6) months and one (1) day
following the date of your separation from service or, if earlier, the date of
your death, if required by Section 409A.   All references to “termination of
employment,” “cessation of employment,” “retirement” and the like in this
Agreement shall mean a “separation from service” within the meaning of Section
409A.  Each payment under this Agreement shall be considered a separate payment
for purposes of Section 409A.  In no event may you directly or indirectly
designate the calendar year of a payment under this Agreement.  You acknowledge
that neither the Company nor its attorneys have provided any tax advice to you.

IN WITNESS WHEREOF, the Company and you have executed this Agreement intending
to be legally bound:

 

/s/ Mark L. Miller___________________

 

StoneMor GP LLC

Mark L. Miller

 

By:  /s/Austin So______________

Date: April 10, 2019

 

Name:  Austin So_______________

 

 

Title:  General Counsel, Chief Legal Officer and Secretary

 

 

Date: April 10, 2019                                    

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

EXHIBIT A

 

General Release and Waiver of Claims

This General Release and Waiver of Claims (“Release”) is made effective as of
_____________, 2019, by and between StoneMor GP LLC (the “Company”), the general
partner of StoneMor Partners L.P. (the “Partnership”), and Mark L. Miller
(“you”):

WHEREAS, you were employed as Chief Financial Officer and Senior Vice President
of the Company pursuant to an Employment Agreement with an effective date of May
16, 2017 (the “Employment Agreement”); and

WHEREAS, you retired as Chief Financial Officer and Senior Vice President
effective on April 14, 2019; and

WHEREAS, you were employed by the Company as a Financial Advisor from April 15,
2019 until your retirement from your employment with the Company on May 31, 2019
(the “Retirement Date”) pursuant to the Retirement Agreement by and between the
Company, the Partnership and you effective as of April __, 2019 (the “Retirement
Agreement”); and

WHEREAS, in consideration for your service to the Company and for the release
and waiver of claims set forth herein, the Company desires to provide to you
certain retirement benefits as set forth in the Retirement Agreement;  

NOW, THEREFORE, in consideration of the mutual covenants set forth below, the
parties agree as follows:

1.Retirement Benefits.  If you sign and do not timely revoke this Release,
agreeing to be bound by the release of Claims in Paragraph 2 below and the other
terms and conditions of this Release described herein, the Company will provide
you with the Retirement Benefits set forth in Paragraph 2 of the Retirement
Agreement, subject to the conditions set forth in this Release and in the
Retirement Agreement (the “Retirement Benefits”).

 

2.Release.  

(a)In exchange for the Retirement Benefits, you release and forever discharge,
to the maximum extent permitted by law, the Company and each of the other
“Releasees” as defined below, from any and all claims, causes of action,
complaints, lawsuits, demands or liabilities of any kind, known or unknown by
you, those that you may have already asserted or raised as well as those that
you have never asserted or raised (collectively “Claims”) as described below
which you, your heirs, agents, administrators or executors have or may have
against the Company or any of the other Releasees arising out of or relating to
any conduct, matter, event or omission existing or occurring before you sign
this Release, and any monetary or other personal relief for such Claims,
including but not limited to the following: (i) any Claims having anything to do
with your employment (including the cessation of your employment) with the
Company and/or any of its parent, subsidiary, related and/or affiliated
companies; (ii) any Claims for severance, benefits, bonuses, incentive
compensation, equity awards and interests, commissions and/or other compensation
of any kind; (iii) any Claims for reimbursement of expenses of any kind; (iv)
any Claims for attorneys’ fees or costs; (v) any Claims under the Employee
Retirement Income Security Act (“ERISA”); (vi) any Claims of discrimination
and/or harassment based on age, sex, pregnancy, race, religion, color, creed,

 

--------------------------------------------------------------------------------

 

disability, handicap, failure to accommodate, citizenship, marital status,
national origin, ancestry, sexual orientation, gender identity, genetic
information or any other factor protected by Federal, State or Local law as
enacted or amended (such as Title VII of the Civil Rights Act of 1964, Section
1981 of the Civil Rights Act of 1866, the Age Discrimination in Employment Act,
the Older Workers Benefit Protection Act, the Americans with Disabilities Act,
the Equal Pay Act, the Genetic Information Non-Discrimination Act and the
Pennsylvania Human Relations Act) and any Claims for retaliation under any of
the foregoing laws; (vii) any Claims under the Family and Medical Leave Act;
(viii) any Claims under the Pennsylvania constitution; (ix) any whistleblower or
retaliation Claims; (x) any Claims under the Employment Agreement; (xi) any
Claims under the Retirement Agreement; and/or (xii) any other statutory,
regulatory, common law or other Claims of any kind, including, but not limited
to, Claims for breach of contract, libel, slander, fraud, wrongful discharge,
promissory estoppel, equitable estoppel, violation of public policy, invasion of
privacy, misrepresentation, emotional distress or pain and suffering.

(b)Releasees.  The term “Releasees” includes:  the Company, the Partnership, and
any and all of their respective direct or indirect parent, subsidiary, related
and/ or affiliated companies, and each of their past and present employees,
officers, directors, attorneys, owners, shareholders, members, managers,
partners, insurers, benefit plan fiduciaries and agents, and all of their
respective successors and assigns.

3.Non-Released Claims.  The release of Claims in Paragraph 2 above does not
apply to: (a) any Claims to require the Company to honor its commitments in this
Release (including payment of the Retirement Benefits); (b) any Claims as an
equity holder in the common units of the Partnership (as your holdings in such
common units are limited and/or restricted by the terms of the Employment
Agreement or any exhibits thereto); (c) any Claims to interpret or to determine
the scope, meaning, enforceability or effect of this Release; (d) any Claims
that arise after you have signed this Release; (e) any other Claims that cannot
be waived by a private agreement; or (f) any Claims for indemnification under
the Employment Agreement, the Company’s operating agreement and/or the
Indemnification Agreement between you and the Company.  The release of Claims in
Paragraph 2 above is subject to and restricted by your Retained Rights in
Paragraph 4.


4.Retained Rights.

(a)Regardless of whether or not you sign this Release, nothing in this Release
is intended to or shall be interpreted to restrict or otherwise interfere with:
(i) your obligation to testify truthfully in any forum; (ii) your right and/or
obligation to contact, cooperate with, provide information to, file a charge
with, or otherwise participate in any proceeding of, any government agency,
commission or entity (including, but not limited, to the EEOC and the SEC); or
(iii) your right to disclose any information or produce any documents as is
required by law or legal process (the “Retained Rights”).  However, the release
of Claims in Paragraph 2 above does prevent you, to the maximum extent permitted
by law, from obtaining any monetary or other personal relief for any of the
Claims you have released in Paragraph 2 with regard to any charge you may file
or which may be filed on your behalf.

(b)Notwithstanding the foregoing, or any other provision of this Release,
nothing in this Release is intended to prohibit you from reporting possible
violations of federal, state or local law, ordinance or regulation to any
governmental agency or entity, including, but not limited to, the Department of
Justice, the SEC, the Congress and any agency Inspector

5

--------------------------------------------------------------------------------

 

General, or otherwise taking action or making disclosures that are protected
under the whistleblower provisions of any federal, state or local law, ordinance
or regulation, including, but not limited to, Rule 21F-17 promulgated under the
Securities Exchange Act of 1934, as amended.  You are entitled to make reports
and disclosures or otherwise take action under this paragraph without prior
authorization from or subsequent notification to the Company.  Similarly,
nothing set forth in this Release limits your right to receive a monetary award
for information provided to the SEC pursuant to Rule 21F-17 promulgated under
the Securities Exchange Act of 1934, as amended, or for information provided to
the DOL or any other government agency, commission or entity.  Further, nothing
set forth in this Release limits your immunity and disclosure rights in Section
8(e) of the Employment Agreement which is hereby incorporated by reference.

5.Adequacy of Consideration.  You acknowledge and agree that the Retirement
Benefits constitute adequate and sufficient consideration to support your
release of Claims in Paragraph 2 above and fully compensate you for Claims you
are releasing.

 

6.Duty to Notify.  In the event you receive a request or demand, orally, in
writing, electronically or otherwise, for the disclosure or production of
confidential information which you created or acquired in the course of your
employment, you must notify immediately the Company’s General Counsel, Chief
Legal Officer and Secretary by calling (215) 826-2814 and notifying him
immediately in writing, via first class mail, at the following
address:  StoneMor GP LLC, 3600 Horizon Blvd., Trevose, PA 19053, enclosing a
copy of the request or demand as well as any and all potentially responsive
documents.  You shall wait at least ten (10) days (or the maximum time permitted
by such legal process, if less) after sending the letter before making a
disclosure or production to give the Company time to determine whether the
disclosure or production involves confidential and/or proprietary information,
in which event the Company may seek to prohibit and/or restrict the production
and/or disclosure and/or to obtain a protective order.  This obligation shall
not apply in the event of requests or demands for confidential information from
any government agency, commission or entity.

 

7.Non-Disparagement.

(a)You agree that you will not, directly or indirectly, make or ratify any
disparaging comments or remarks, in writing, orally or electronically, about the
Company or any other Releasee (as defined in Paragraph 2 above) and their
respective products and services.  This restriction is subject to and limited by
your Retained Rights in Paragraph 4.  

(b)The Company’s current Board of Directors and senior management will not,
directly or indirectly, make or ratify any disparaging comments or remarks, in
writing, orally or electronically, about you.

(c)The restrictions in subparagraph (b) of this Paragraph 7 are not intended to
nor shall be interpreted to restrict or otherwise interfere with the Company’s
Board of Directors’, Chief Executive Officer’s and General Counsel, Chief Legal
Officer and Secretary’s (individual and/or collective): (i) obligation and
entitlement to testify truthfully in any forum; (ii) right

6

--------------------------------------------------------------------------------

 

and/or obligation to contact, cooperate with, provide information to, file a
charge or other action with, or otherwise participate in any litigation and/or
or other legal proceeding, including of any government agency, commission or
entity (including, but not limited, to the EEOC and the SEC); or (iii) right to
disclose any information or produce any documents as is required by law or legal
process.

8.Post-Employment Restrictions.  You remain legally bound by, and must comply
with the terms, conditions and restrictions of, the return of property,
confidentiality, non-competition, non-solicitation, intellectual property,
arbitration and other post-employment provisions set forth in Sections 7 through
12 of the Employment Agreement, which survive the cessation of your employment
and the termination of your Employment Agreement, and are hereby incorporated by
reference.

9.Cooperation Services.  You agree to reasonably cooperate with and provide
assistance to the Company (for purposes of this Paragraph 9, including the
Partnership and any affiliates and/or related entities), without any additional
compensation, if called upon by authorized agents of the Company or the
Company’s attorneys for the purposes of the transition of your responsibilities
as well as with regard to any lawsuit, claim, action, investigation, inquiry,
administrative action or review or otherwise, that is currently pending or that
may be brought against the Company, or in connection with any internal
investigation by the Company.  You agree to make yourself reasonably available
for interviews, meetings, depositions, hearings and/or trials without the need
for subpoena or assurances by the Company, providing any and all documents in
your possession that relate to the proceedings, and providing assistance in
locating any and all relevant notes and/or documents as necessary.  Any
cooperation shall be provided by you at reasonable times and locations, with as
much advance notice as possible by the Company.  In any circumstance, to the
extent you are required to incur out-of-pocket expenses in connection with any
cooperation that the Company may request of you (such as for travel), the
Company will fully reimburse you for reasonable out-of-pocket expenses upon
presentation of appropriate receipts.

 

10.Interpretation of Release. Nothing in this Release is intended as or shall be
construed as an admission or concession of liability or wrongdoing by the
Company or any other Releasee as defined above.  This Release shall be governed
by and construed in accordance with the laws of Pennsylvania and without the aid
of any canon, custom or rule of law requiring construction against the
draftsperson.  If any provision of this Release or application thereof is
adjudicated to be invalid or unenforceable by a court of competent jurisdiction,
such invalidity or unenforceability shall not affect any other provision or
application of this Release which can be given effect without the invalid or
unenforceable provision or application.

 

11.Entire Agreement.  This Release constitutes the entire agreement between the
parties regarding the matters contained herein and supersedes any and all prior
representations, agreements, written or oral, expressed or implied; except for
Sections 7 through 12 of the Employment Agreement, which survive the cessation
of your employment and termination of the Employment Agreement and the
Retirement Agreement, and are incorporated herein by reference.  This Release
may not be modified or amended other than by an agreement in writing signed by
both parties.  This Release shall be binding upon and be for the benefit of the
parties as well as your heirs and the Company’s successors and assigns.  

7

--------------------------------------------------------------------------------

 

 

12.Acknowledgment.  You acknowledge and agree that, subsequent to the Retirement
Date, you shall not be eligible for any payments from the Company or
Company-paid benefits, except as expressly set forth in this Release or in the
Retirement Agreement.

13.Tax Matters.  To the extent that the Retirement Benefits constitute
nonqualified deferred compensation subject to Section 409A of the Code, the
Retirement Benefits are intended to comply with Section 409A of the Code and any
ambiguities in this Release or the Retirement Agreement shall be interpreted so
as to comply.  If you are a “specified employee” within the meaning of Code
Section 409A(a)(2)(B)(i) at the time of your separation from service, any
nonqualified deferred compensation subject to Section 409A that would otherwise
have been payable under this Release as a result of, and within the first six
(6) months following, your separation from service, will become payable six (6)
months and one (1) day following the date of your separation from service or, if
earlier, the date of your death, if required by Section 409A.   All references
to “termination of employment,” “cessation of employment,” “retirement” and the
like in this Release shall mean a “separation from service” within the meaning
of Section 409A.  Each payment under this Release or the Retirement Agreement
shall be considered a separate payment for purposes of Section 409A.  In no
event may you directly or indirectly designate the calendar year of a payment
under this Release.  You acknowledge that neither the Company nor its attorneys
have provided any tax advice to you.

14.Representations.

(a)You agree and represent that: (i) you have read carefully the terms of this
Release; (ii) you have had an opportunity to and have been encouraged to review
this Release; (iii) you understand the meaning and effect of the terms of this
Release, including the waiver of Claims as set forth in Paragraph 2 above
(subject to the limitations in Paragraph 3 above and your Retained Rights in
Paragraph 4 above); (iv) you were given a period of more than twenty-one (21)
days, beginning on the date you executed the Retirement Agreement, to which this
Release was attached as Exhibit A, to determine whether you wished to sign this
Release and your decision to sign this Release and waive any and all Claims in
Paragraph 2 above is of your own free and voluntary act without compulsion of
any kind; (v) no promise or inducement not expressed in this Release has been
made to you; (vi) you understand that you are waiving your Claims as set forth
in Paragraph 2 above, including, but not limited to, Claims for age
discrimination under the Age Discrimination in Employment Act (subject to the
limitations in Paragraph 3 above and your Retained Rights in Paragraph 4 above);
(vii) you have adequate information to make a knowing and voluntary waiver of
any and all Claims as set forth in Paragraph 2 above; and (viii) you may not
execute this Release prior to the Retirement Date, and any such execution prior
to the Retirement Date shall not be effective and shall be null and void.

(b)If you sign this Release, you will retain the right to revoke it for
seven (7) days.  If you revoke this Release, you are indicating that you have
changed your mind and do not want to be legally bound by this Release.  The
Release shall not be effective until after the seven (7) day revocation period
has expired without your having revoked it.  To revoke this Release, you must
send a certified letter to the Company’s General Counsel, Chief Legal Officer
and Secretary at the following address:  StoneMor Partners L.P., 3600 Horizon
Blvd., Trevose, PA 19053.  The letter must be post‑marked within seven (7) days
of your execution of this Release.  

8

--------------------------------------------------------------------------------

 

If the seventh day is a Sunday or federal holiday, then the letter must be
post-marked on the following business day.    

IN WITNESS WHEREOF, the Company and you have executed this Release intending to
be legally bound:

 

__________________________________

 

StoneMor GP LLC

Mark L. Miller

 

By:  ________________________________

Date:______________________________

 

Name:  ______________________________

 

 

Title:  _______________________________

 

 

Date:  _______________________________

 

 

 

 

9